At the January Term, 1928, Mecklenburg Superior Court, the defendant herein, John Clyburn, was tried upon an indictment charging him with a capital felony, to wit, murder in the first degree, which resulted in a conviction and sentence of death. From the verdict thus rendered and judgment entered thereon, the defendant gave notice of appeal to the Supreme Court, but this has not been prosecuted as required by the rules, albeit the defendant was allowed to appeal in forma pauperis. S. v. Taylor,194 N.C. 738. The motion of the Attorney-General to docket and dismiss the appeal must be allowed. S. v. Dalton, 185 N.C. 606, 115 S.E. 881. But this we do only after an examination of the case to see that no error appears on the face of the record, as the life of the defendant is involved. S. v. Thomas, ante, 458. We find no error on the present record.
Appeal dismissed.